                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN
                                   MILWAUKEE DIVISION


CHRISTINE FRISCH

                 Plaintiff,

         v.                                                    Case No.: 18-cv-1816

BADGER PROCESS SERVICE, INC.

                 Defendant


                                 STIPULATION OF DISMISSAL


         The parties hereby stipulate pursuant to FED. R. CIV. P. 41(a)(1)(A)(ii) that all claims and

causes of action may be dismissed upon the merits, with prejudice and without costs to either

party.

         Dated: March 11, 2019                 By:_s/ Scott S. Luzi ________________
                                               Scott S. Luzi, SBN 1067405
                                               Walcheske & Luzi, LLC
                                               15850 W. Bluemound Road, Suite 304
                                               Brookfield, Wisconsin 53005
                                               Phone: (262) 780-1953
                                               Email: sluzi@walcheskeluzi.com

                                               Attorneys for Plaintiff

         Dated: March 11, 2019                 By: _s/ Marna M. Tess-Mattner       _________
                                               Marna M. Tess-Mattner, SBN 1000054
                                               Schmidt, Rupke, Tess-Mattner & Fox, S.C.
                                               3400 West Intertech Drive – Suite 400
                                               Brookfield, Wisconsin 53045
                                               Phone: (262) 814-0080
                                               Email: mmt@srtf-law.com

                                               Attorneys for Defendant




              Case 2:18-cv-01816-LA Filed 03/11/19 Page 1 of 1 Document 12
